
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 2106
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide nationwide subpoena authority
		  for actions brought under the September 11 Victim Compensation Fund of
		  2001.
	
	
		1.Short titleThis Act may be cited as the
			 Procedural Fairness for September 11
			 Victims Act of 2007 .
		2.FindingsCongress finds the following:
			(1)The September 11th Victims Compensation
			 Fund of 2001 (49 U.S.C. 40101 note) establishes a Federal cause of action in
			 the United States District Court for the Southern District of New York as the
			 exclusive remedy for damages arising out of the hijacking and subsequent crash
			 of American Airlines flights 11 and 77, and United Airlines flights 93 and 175,
			 on September 11, 2001.
			(2)Rules 45(b)(2) and 45(c)(3)(A)(ii) of the
			 Federal Rules of Civil Procedure effectively limit service of a subpoena to any
			 place within, or within 100 miles of, the district of the court by which it is
			 issued, unless a statute of the United States expressly provides that the
			 court, upon proper application and cause shown, may authorize the service of a
			 subpoena at any other place.
			(3)Litigating a Federal cause of action under
			 the September 11 Victims Compensation Fund of 2001 is likely to involve the
			 testimony and the production of other documents and tangible things by a
			 substantial number of witnesses, many of whom may not reside, be employed, or
			 regularly transact business in, or within 100 miles of, the Southern District
			 of New York.
			3.Nationwide subpoenasSection 408(b) of the September 11 Victims
			 Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended by adding at the
			 end the following:
			
				(4)Nationwide subpoenas
					(A)In generalA subpoena requiring the attendance of a
				witness at trial or a hearing conducted under this section may be served at any
				place in the United States.
					(B)Rule of constructionNothing in this subsection is intended to
				diminish the authority of a court to quash or modify a subpoena for the reasons
				provided in clause (i), (iii), or (iv) of subparagraph (A) or subparagraph (B)
				of rule 45(c)(3) of the Federal Rules of Civil
				Procedure.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
